Citation Nr: 1720674	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  06-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for refractive error.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from July and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case has been before the Board several times, most recently in May 2012 when it was remanded for further development.  In a September 2016 rating decision, the RO granted service connection and assigned initial noncompensable ratings for a sinus condition and left knee patellofemoral pain syndrome, each effective December 10, 2004.  Accordingly, those issues are no longer before the Board. 

The issues of entitlement to service connection for a psychiatric disorder, bilateral ankle disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss for VA compensation purposes.

2.  Under VA regulations, the Veteran's diagnosed myopia is a refractive error that is not a compensable disability; superimposed eye pathology is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (c), 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing Loss

The Veteran asserts that he has hearing loss as a result of exposure to loud noise in service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records include an audiometric examination at enlistment in 1981 which showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
10
5

A March 1983 reference audiogram obtained following exposure is noise duties showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
0
0
0
05

An October 1987 reference audiogram showed the following:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
35
30
25
30
10

The examiner characterized the threshold shift as "significant," with a greater than 20 dB in most frequencies. 

Follow up examination two days later, noted to have been performed after a minimum of 15 hours noise free, showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
15
20
20
30
15

The threshold shift was still characterized as "significant." 

Follow up examination conducted two days after that, with a minimum 40 hours noise free, showed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
20
15
10
15
15

The examiner noted that those results did not show a significant threshold shift.  

On periodic examination in February 1989, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
20
15
15
15
15

On his Report of Medical History at separation in September 1992, the Veteran complained of decreased hearing.  Audiometric testing showed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
15
10
10
15
10

In an attachment to the report, the examiner noted the Veteran's complaint of decreased hearing since entry on active duty.  The examiner noted that current testing showed a 10-20 dB hearing loss in comparison with a 1983 reference audiogram, but there were no significant changes from his last audio of 1989.  

Post-service medical records include the report of an April 2005 VA audiological examination.  The VA examiner noted that the Veteran complained of hearing loss, fullness in both ears, and acoustic trauma in 1988 due to an explosion while in service.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
15
LEFT
20
15
15
20
15

The VA examiner noted that the Veteran had hearing within normal limits from 500Hz to 4000Hz, normal middle ear function and excellent word recognition scores.

The Veteran had another VA audiological exam in June 2014.  The VA examiner noted that the Veteran's spouse complained that he did not hear well and listened to television loudly.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
15
LEFT
15
15
10
20
15

The VA examiner provided a diagnosis of normal hearing in both ears. 

The Board recognizes the Veteran's statements made in support of his claim. The Veteran is competent to report having sustained acoustic trauma during active duty. Since his contentions are consistent with the circumstances of his service as an aircraft electrician, such assertions are deemed to be credible.  However, the initial threshold matter that must be addressed is whether or not there is competent evidence that he currently has (or during the pendency of the claim/appeal has had) a hearing loss disability in either ear, or both. In the absence of proof of current disability there is no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

While the Veteran has reported a perception of decreased hearing acuity, audiometry is necessary to establish that there is indeed a hearing loss disability. See 38 C.F.R. § 3.385.  Thus, whether he has hearing loss that meets the criteria for VA compensation purposes falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service treatment records include detailed examinations that showed decreased hearing in October 1987 and the audiologist's reference to "significant" threshold shifts; however, the three examinations conducted over several days showed the Veteran's hearing improved, such that the last test did not show any significant threshold shift.  There are no audiometric tests that shows that the Veteran now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. § 3.385 in either ear.  Notably, the April 2005 and June 2014 examiners characterized the Veteran's hearing as normal.  As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385 , he has not presented a valid claim of service connection for such disability. See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; service connection is not warranted. 

Refractive Error of the Eye

The Veteran asserts that his vision diminished in service due to hydraulic fluid and engine oil getting in his eyes on numerous occasions.

Refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990).  See also 38 C.F.R. § 3.303 (c).

The Veteran's STRs show normal vision of 20/20 in each eye on a June 1981 enlistment examination and February 1989 periodic examination.  On a September 1992 separation examination, the Veteran's distant vision was 20/25 in each eye and near vision was 20/20 in the right eye and 20/25 in the left eye.  The examiner noted minimal visual impairment and recommended a follow up optometry exam.  In a November 1992 optometry exam, the Veteran was diagnosed with a refractive error and mild myopia with vision correcting to 20/20 in both eyes.

Post-service medical records include a September 2005 VA eye examination.  The Veteran complained of blurred vision without glasses that began after he left service.  The VA examiner provided that the Veteran's loss of vision was caused by or a result of his refractive error and that it was more likely than not related to similar findings of minimally decreased visual acuity during active service.    

Pursuant to the May 2012 Board Remand, the Veteran had a VA eye examination in January 2015 to determine whether he had a superimposed injury to the eye that may have caused a compensable disability.  The VA examiner diagnosed the Veteran as currently having incipient senile cataracts in both eyes and mild blepharitis.  The Veteran reported described a history of ocular traumas during service, to include brawls, cuts around his eyes/eyelids while working and metal shaving in his eyes that required ocular washes.  After review of the claims file, including the September 2005 VA examination, the VA examiner opined that the Veteran's loss of vision was due to a refractive error, myopia, astigmatism and presbyopia.  The doctor provided that the Veteran's refractive error was not due to a superimposed injury in service or any incidents of jet fuel getting in the Veteran's eyes as examination showed clear corneas in each eye.  The doctor explained that 40 percent of the world's population either has myopia or will develop it at some point in life.  The doctor continued that most myopia is the result of normal physical variation in length of the eye (like shortness or tallness).  The doctor stated that research suggests that myopia's rate of progression is inherited thereby placing it in the category of a congenital or familial origin.  The doctor provided an explanation of the current diagnosis of the Veteran's eyes stating that early senile cataracts are expected changes that come with age and the current diagnosis of mild blepharitis was not diagnosed within military service.  The Board finds this opinion highly probative as the VA examiner reviewed the Veteran's medical records and provided a thorough rationale for conclusion.  

The Veteran is competent to state that he got hydraulic fluid and engine oil or metal shavings in his eyes during service; however he is not competent to provide a medical diagnosis of relating such incidents as the cause of his deteriorated vision.  Such a diagnosis requires specific testing, which was conducted by the VA examination, and is outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372. 

The Board acknowledges that the Veteran's vision decreased while in service.  However, the VA examiner stated that the Veteran did not suffer any superimposed disease or injury nor did he suffer aggravation of a congenital abnormality during service.  When visual acuity decreases during service, refractive error of the eyes including myopia, presbyopia and astigmatism cannot be considered as a disease or injury within the meaning of applicable legislation relating to service connection.  The VA examiner concluded that myopia is a congenital condition that may develop at any time during a person's life. 

As the preponderance of the evidence is against the claim, service connection is not warranted. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a refractive error, claimed as eyesight, is denied.


REMAND

VA examinations obtained in connection with the psychiatric, ankle and knee disabilities are inadequate, and new opinions are needed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Psychiatric Disorder

Pursuant to the November 2010 Board remand, the Veteran had a VA examination for mental disorders in May 2011.  The VA examiner stated that the Veteran was diagnosed with a depressive order not specified during service in 1990, but it was an isolated problem related to the Veteran's daughter who suffered a traumatic brain injury in November 1990 and marital problems.  The VA examiner provided that at present the Veteran did not present symptoms of any specific mental disorder; there was no Axis I diagnosis.

There is medical evidence, however, showing a diagnoses of depression subsequent to that examination.  The Veteran's primary care physician noted that the Veteran showed signs of depression on more than one occasion following the latest VA exam.  In July and November of 2012; and February, September and November of 2013. 

In the recent Informal Hearing Presentation, the Veteran's representative noted that during the course of the lengthy appeal, the Veteran has been service-connected for numerous disabilities and it is possible that any current psychiatric difficulties may be caused or aggravated by the service-connected disabilities.  

Thus, on remand, another examination is necessary to determine whether the Veteran currently (to include at any time during the appeal period - since December 2004) has any diagnosed psychiatric disorders and whether they are directly related to service or caused or aggravated by the Veteran's service-connected disabilities.  

Bilateral Ankle Disability

The Board most recently remanded the claim for another examination because the medical opinion provided after an April 2005 VA examination appeared to have been based on the absence of treatment since service.  There was no apparent consideration of continuity of symptoms since service, despite the Veteran's report that he treats occasional pain with medication and rest.  X-ray studies at that time showed right ankle avulsion fractures and calcific tendinitis.  

Another VA clinical opinion was obtained in October 2014; however, the opinion rendered by the examiner is inadequate.  Again, the examiner appeared to base the negative opinion on the lack of treatment; with no consideration of the Veteran's complaints of continuous symptoms since service.  Current x-rays showed calcific enthesopathy of the calcaneal bones.  The VA examiner provided that the right ankle avulsion fractures and calcific tendinitis seen on x-ray in April 2005 were less likely than not caused by service.  The rationale for that opinion is unclear, as the examiner referenced the Veteran's in-service complaints and "proper treatment was provided."  Further, the examiner did not address whether the chronic sprained ankle condition in service could lead to the Veteran's presently diagnosed calcific enthesopathy of the calcaneal bones.  Thus, a new opinion is needed.  

Right Knee Disorder

According to the Veteran's STRs, a report of medical history in June 1992 shows that he asserted chondromalacia of the knee.  The Veteran's report of medical history in September 1992 noted a bone or joint deformity with the Veteran asserting chondromalacia of the knees and a two inch scar on the right patella.  In November 1992, a doctor indicated that he had a previous subjective assessment of patellofemoral syndrome which was interpreted as chondromalacia patella on the physical profile in January 1989.

The Board remanded the claim in May 2012 because the April 2005 VA examination was inadequate; the examiner incorrectly based the opinion on a lack of treatment since service, with no consideration of continuous symptomatology.  

The opinion provided in the October 2014 VA examination is still inadequate. The examiner does not address the Veteran's complaints of knee problems during service or consider his assertions of continuous symptoms since service. 

Additionally, since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from May 2014 to the present and associate them with the Veteran's claims file.  If no additional outstanding records are available, this fact should be noted in the Veteran's file. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination in connection with his claim for entitlement to service connection for a psychiatric condition, claimed as depression.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record the examiner must address the following:

(a)  Diagnose any mental disorder present since December 2004.  The examiner should consider the primary care physician's notes which list depression as a problem for the Veteran in July and November of 2012; and February, September and November of 2013.

(b)  As to any mental disorder diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that the mental disorder is etiologically related to the Veteran's active service.    

(c) If not incurred in service, is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed mental disorder was caused or aggravated by his service-connected disabilities, which include right ankle ankylosis; residual scarring from cystic acne; cystic acne; tinnitus; hidradenitis suppurative; left knee disability; sinus condition; right eyebrow scar, and; gastritis?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Return the Veteran's claims file to the examiner who provided the October 2014 VA opinion or to a qualified medical professional if the examiner is unavailable for addendum opinions regarding the Veteran's bilateral ankle disability and right knee disability.  If a new VA examination needs to be conducted in order to obtain either opinion, then one should be scheduled. All indicated tests and studies should be undertaken.

The VA examiner should thoroughly review the Veteran's entire VA claims file, including all pertinent service treatment records.  The examiner should consider the Veteran's complaints of continuity of symptoms, if any, in formulating the opinions.  The examiner must provide a complete rationale for any stated opinion.  

Based on the review of the record the examiner must address the following:

(a) As to any ankle disorder diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that the ankle disorder is etiologically related to the Veteran's active service.

In answering this question, the examiner should consider, and discuss as necessary, the following: (i) the Veteran's reports of continuous symptoms since service, despite the lack of treatment; (ii) the April 2005 x-rays showing right ankle avulsion fractures, and: (iii) the significance of the October 2014 x-rays showing calcific enthesopathy of the calcaneal bones.  

(b)  As to any right knee disorder diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that the right knee disorder is etiologically related to the Veteran's active service.     

In answering this question, the examiner should consider, and discuss as necessary, the Veteran's reports of continuous symptoms since service, despite the lack of treatment.

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 

  


___________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


